Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 11, 2019

                                     No. 04-19-00570-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                              v.

                               Olga HURON and Dianna Rico,
                                       Appellees

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2019CV05317
                          Honorable J Frank Davis, Judge Presiding


                                       ORDER
        Appellees’ brief was due on November 21, 2019. See TEX. R. APP. P. 38.6(b). After the
due date, Appellees filed an unopposed motion for an extension of time to file Appellees’ brief
until January 17, 2020.
        Appellees’ motion is GRANTED. Appellees’ brief is due on January 17, 2020. Any
further motion for an extension of time to file the brief will be disfavored.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2019.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court